Citation Nr: 1719471	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  06-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


1.  Entitlement to a rating in excess of 30 percent for posttraumatic headaches.

2.  Entitlement to a rating in excess of 30 percent for right knee chondromalacia (instability).

3.  Propriety of the assignment of a separate rating for right knee arthritis, evaluated as 10 percent disabling as of October 5, 2016.

4.  Entitlement to a rating in excess of 30 percent for left knee chondromalacia (instability).

5.  Propriety of the assignment of a separate rating for left knee arthritis, evaluated as 10 percent disabling as of October 5, 2016.

6.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis with a chronic tear of the anterior ligament (right ankle arthritis).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2004 (posttraumatic headaches), April 2009 (knees), October 2011 (right ankle), and October 2016 (knees) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2008 the Board remanded the Veteran's claim for an increased rating for headaches, and subsequently denied the claim in September 2009.  Thereafter, he appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Order granting a Joint Motion for Remand (JMR), the Court vacated the Board's September 2009 decision and remanded the claim to the Board for further adjudication.  The parties to the JMR also agreed that the Board should address whether the Veteran had submitted or reasonably raised a claim for a TDIU based upon his increased rating claim.

In January 2011, the Board again denied the claim for an increased rating for posttraumatic headaches, and the Veteran again appealed this denial to the Court.  In a December 2013 Memorandum Decision, the Court vacated the Board's January 2011 decision and remanded the claims for an increased rating for posttraumatic headaches and entitlement to a TDIU to the Board for further adjudication.

In October 2014, the Board, as relevant, remanded the claims for an increased rating for posttraumatic headaches, a higher initial rating for right ankle arthritis, and entitlement to a TDIU to allow the agency of original jurisdiction (AOJ) to schedule the Veteran for his requested Board hearing.  

Thereafter, in January 2015, the RO accepted a written brief from the Veteran's representative in lieu of a substantive appeal as to the claims for increased ratings for bilateral knee instability.  Consequently, the Board has jurisdiction over the bilateral knee increased rating claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Similarly, the Board notes that, in October 2016, the AOJ granted separate ratings for bilateral knee arthritis, evaluated as 10 percent disabling effective October 5, 2016.  The Board notes that the Veteran did not file a notice of disagreement with this rating decision; however, such issues are part and parcel of his claim of entitlement to increased ratings for his bilateral knee instability.  See generally VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Therefore, such issues have been included on the title page of this decision.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript has been associated with the record.  Thereafter, in July 2015, the Board remanded the Veteran's claims for increased ratings and a TDIU for additional development.  

As will be discussed herein, the Board finds that the AOJ has substantially complied with all prior remand orders with regard to the increased rating claims and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that additional medical evidence was associated with the record subsequent to the AOJ's last adjudication of the claims in the October 2016 supplemental statement of the case and the Veteran has not waived AOJ consideration of such evidence.  However, a review of the records indicates that they are not relevant to the issues decided herein.  38 C.F.R. § 20.1304(c) (2016).  Accordingly, there is no prejudice to the Veteran in the Board proceeding with a decision regarding the increased rating claims at this time.  As relevant to the remaining issue of entitlement to a TDIU, as such is being remanded, the AOJ will have the opportunity to consider any newly submitted evidence in the readjudication of such issue.

During the April 2015 hearing and elsewhere, the Veteran has referenced cranial nerves and/or a cranial nerve injury.  He is advised that his claim for a cranial nerve injury was most recently denied in an October 2008 Board decision and he did not perfect an appeal as to that issue to the Court.  Further, a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  Thus, if he wishes to file a claim to reopen the previously denied claim for service connection for a cranial nerve injury, he should file said claim on an appropriate form with the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's posttraumatic headaches most nearly approximate prostrating attacks occurring on an average of once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  For the entire appeal period, the Veteran's right knee instability has been assigned the maximum schedular rating in contemplation of severe recurrent subluxation or lateral instability.

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, his right knee arthritis has been manifested by objective evidence of arthritis and painful motion, with extension limited to no more than zero degrees and flexion limited to no more than 130 degrees, even in contemplation of functional loss due to symptoms such as pain, weakness, swelling, fatigability, incoordination, or repetitive motion, or as a result of repetitive motion and/or flare-ups.

4.  At no time during the appeal period does the Veteran's right knee disability result in dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

5.  For the entire appeal period, the Veteran's left knee instability has been assigned the maximum schedular rating in contemplation of severe recurrent subluxation or lateral instability.

6.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period his left knee arthritis has been manifested by objective evidence of arthritis and painful motion, with extension limited to no more than zero degrees and flexion limited to no more than 135 degrees, even in contemplation of functional loss due to symptoms such as pain, weakness, swelling, fatigability, incoordination, or repetitive motion, or as a result of repetitive motion and/or flare-ups.

7.  At no time during the appeal period does the Veteran's left knee disability result in dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

8.  For the entire appeal period, the Veteran's right ankle arthritis is manifested by no more than moderate limited motion, even in contemplation of functional loss due to symptoms such as pain, weakness, swelling, fatigability, incoordination, or repetitive motion, or as a result of repetitive motion and/or flare-ups, and does not result in ankylosis, malunion of the os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for posttraumatic headaches have been not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code (DC) 8100 (2016).

2.  The criteria for a rating in excess of 30 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5257 (2016).

3.  As of September 22, 2008, but no earlier, the criteria for a separate 10 percent rating, but no higher, for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).   

4.  The criteria for a rating in excess of 30 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5024-5257 (2016).

5.  As of September 22, 2008, but no earlier, the criteria for a separate 10 percent rating, but no higher, for left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).   

6.  The criteria for a rating in excess of 10 percent for right ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.14, 4.40, 4.45, 4.59, 4.71a, DC 5003-5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran's claim of entitlement to a higher initial rating for his right ankle arthritis stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claims for increased ratings for bilateral knee disabilities, VA's duty to notify was satisfied by a December 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Turning to the Veteran's claim for an increased rating for posttraumatic headaches, VA's duty to notify was satisfied by December 2008 and April 2009 letters, after which the Veteran's claim was readjudicated in May 2009, January 2015, and October 2016 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott, supra; Pelegrini, supra; Dingess/ Hartman, supra; Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, prison records, and Social Security Administration (SSA) records have been obtained and considered.  

Here, the Board observes that, in October 2016, a VA clinician noted that it was difficult to piece together the timing and specifics of the Veteran's healthcare due to his seeking and obtaining significant care in private.  Indeed, the record does contain numerous private treatment records and, since his December 2003 claim for an increased rating for posttraumatic headaches, the Veteran has been asked no fewer than 11 times to submit and return a form authorizing VA to obtain his private medical records (VA Form 21-4142).  (See February 2004, May 2005, November 2006, February 2007, September 2008, December 2008, April 2009, October 2009, February 2011, November 2015, and September 2016 letters).  To the extent unidentified, outstanding records exist, the Veteran has been fully advised of his responsibility to alert VA to the existence of the records and to provide a release for same.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Moreover, the Board finds that remanding the issues decided herein, one of which has been on appeal for over a decade, to procure unidentified records, regarding unidentified health issues, would not provide any benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that the duty to assist has been satisfied in this regard.

The Veteran has been afforded numerous VA examinations during the appeal periods to assess the severity of his service-connected conditions.  While the Veteran has made various arguments regarding the adequacy of his examinations, the Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the available medical records and physical examinations.  In this regard, the Board notes that the VA examiners offered opinions as to the severity of the Veteran's disorders and routinely based their conclusions on a review of the available records (which did not always include the complete claims file), to include interviews with the Veteran and a full examination.  The fact that some of the examiners did not have the Veteran's complete claims file available for review does not in and of itself render the examinations inadequate.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is not a magical or talismanic set of documents, but is an assistive tool for medical examiners); see also, Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of the claims file is not required when such a review would not change the objective findings made on examination).  Moreover, the most recent 2016 VA examiner had the benefit of reviewing the entire claims file, interviewing the Veteran, and performing physical examinations for all issues on appeal and rendered findings similar to all previous examiners.  

Here, the Board is compelled to note that several examiners reported difficulty in obtaining accurate information from the Veteran due to what appears to be a nonservice-connected psychiatric disorder or disturbance in thought.  In Jones v. Shinseki, 23 Vet. App. 382, 388-390 (2010), the Court noted that VA's duty to assist requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim.  In this regard, the Court noted that it had previously held that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information.  

In this case, the Court cited Jones in the December 2013 Memorandum Decision and suggested that, if an examiner was unable to obtain clear answers from the Veteran, the examination might not be adequate.  However, the Board is in no way able to compel the Veteran to behave in an appropriate fashion during an examination, nor can an examiner.  In fact, a review of the record indicates that, during the Veteran's lengthy incarceration, prison officials attempted to force him to take psychiatric medication.  However, the question of whether the Veteran was competent to refuse medication was posed to a special jury who found the Veteran was in fact competent to refuse medication.  Thus, while the Board is sympathetic to the Veteran's condition and earnestly desires to comply with the Court's guidance, it cannot in any way force the Veteran to provide coherent information to examiners.  More importantly, remanding the appeal in a vain attempt to procure an examination report in which the Veteran behaved in a cooperative fashion would serve no useful purpose as the available records continue to indicate that he has no insight into his possible psychiatric disorder and has not received any treatment for same.  See Soyini, supra; Sabonis, supra.  Thus, it seems future examiners would be presented with the same difficulties as past examiners and the examination reports would be largely the same.

The Board notes that the December 2013 Memorandum Decision also seemed to suggest the Board should procure statements from the Veteran's friends and family to determine the severity of the Veteran's posttraumatic headache condition if it was unable to rely on examination reports.  To this end, the Board has considered the lay statements from the Veteran's friends and cellmates that have been associated with the record and he was advised in a February 2004 letter, a December 2008 letter, and elsewhere that lay statements could be submitted in support of his claims.  The Board notes that the lay statements of record appear to have been written by the Veteran and provided to other people to sign.  In this regard, the statements reference numerous irrelevant topics that the Veteran has been preoccupied with during the course of the appeal and shed little light on the Veteran's service-connected disabilities.  Nevertheless, the Board has considered the relevant lay statements of record and the Veteran has been advised of his ability to submit such statements in support of his appeal.

Returning to the adequacy of the examination reports of record, the Board further notes that neither the Veteran nor his representative have alleged that his service-connected disabilities on appeal have worsened in severity since the last VA examinations.  Rather, they argue that the evidence reveals that the Veteran's disabilities are more severe than the currently assigned ratings for the duration of the appeals periods.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Board has also considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

In the instant case, the October 2016 VA examination reports reflect that such range of motion (ROM) testing was conducted, except as to testing of an undamaged knee joint as both are service-connected.  However, the other examination reports prior to 2016 do not reflect that such ROM testing was conducted.  However, the Board notes that the Veteran is service-connected for both knees, and, as such, it would be impossible to test against the "undamaged" joint for those disabilities.  Additionally, while the Veteran has alleged that he experiences pain and instability in his knees and right ankle he does not claim that such results in limitation of motion, nor has he otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott, supra ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").  

Ultimately, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examinations are necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected posttraumatic headaches, knee disabilities, and right ankle arthritis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in July 2015 for procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's October 2008, October 2014, and July 2015 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in October 2008, the claim for an increased rating for posttraumatic headaches was remanded in order to afford the Veteran proper VCAA notice.  Subsequently, in December 2008 the Veteran was provided with proper VCAA notice regarding his posttraumatic headaches claim.  Additionally, in October 2014, the Board remanded the matters so that the AOJ could readjudicate the headache and TDIU claims in light of relevant evidence added to the file after the AOJ's prior review and to afford the Veteran a Board hearing regarding his TDIU claim.  The AOJ has since readjudicated the headache and TDIU claims twice and the Veteran was afforded a hearing as to all issues on appeal in April 2015.  Most recently, in July 2015, the claims were remanded so that the Veteran could identify any outstanding, relevant treatment records and updated VA examinations could be performed to determine the severity of the Veteran's service-connected disabilities on appeal.  In November 2015 and September 2016 letters, the Veteran was asked to identify any outstanding treatment records, however, the Veteran did not respond by identifying any outstanding, relevant records.  See Wood, supra.  Thereafter, in October 2016 he was afforded VA examinations to determine the severity of his posttraumatic headaches, knee disabilities, and right ankle arthritis.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2008, October 2014, and July 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Governing Legal Authority

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

With regard to the Veteran's claims for increased ratings for his bilateral knee and right ankle disabilities, the governing legal authority also provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; see also Correia, supra.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the DC pertinent to degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  Posttraumatic Headaches

By way of background, the Veteran has been service-connected for posttraumatic headaches since February 1987.  He filed his instant claim for an increased rating on December 24, 2003.  Consequently, the Board has considered whether staged or increased ratings are warranted up to one year prior to the date of the December 2003 claim.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

During the course of this appeal, the Veteran has reported that his posttraumatic headaches cause pain, reduce his ability to concentrate, and are of a severe nature.  He denies using pain medication and instead reportedly treats his headaches by lying down, closing his eyes, and submerging his head in water.

The Veteran's service-connected posttraumatic headaches are rated as 30 percent disabling under DC 8100.  See 38 C.F.R. § 4.124a.  A 30 percent rating contemplates characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating in excess of 30 percent is not warranted for service-connected posttraumatic headaches for any time during the appeal period.  In this respect, the evidence shows that the Veteran's headaches most nearly approximate prostrating attacks occurring on an average once a month over several months, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Turning to the relevant evidence, following his release from prison in October 2008, the Veteran was afforded multiple VA examinations in February 2009.  During a joints examination, he reported severe headaches that were relieved only with closing his eyes and lying down.  He described the pain as being behind his eyes and, while he was asked to describe the headaches, their frequency, and onset, he was unable to provide consistent plausible answers.  In this regard, he endorsed having headaches two to three times a week that began in the mornings or afternoons and lasted between four and five hours.  He reported soaking his head a tub of hot water for relief and noted receiving different treatment during his incarceration, although the Department of Corrections records do not support his assertions in this regard.  Ultimately, the examiner stated that the Veteran's reports were not consistent with tension or migraine headaches and that it was at least as likely as not that his symptoms were related in part to sinus cysts.  The examiner also acknowledged that the Veteran's reports regarding his symptomatology were "consistently inconsistent[.]"  In support thereof, it was noted that the Veteran reported the inability to move his legs, but was able to drive in a normal vehicle.  Also, he reported the need to lie down for his headache pain for four to five hours, but also reported that he could not lie down for more than four hours, making it impossible for him to also lie down for five hours.

Here, the Board notes that the Court took issue as to the examiner's reference to sinus cysts, tension headaches, and migraine headaches.  However, pursuant to Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Board has attributed all of the objective findings during the examinations of record to the Veteran's service-connected posttraumatic headaches.  

The record also contains a February 2011 statement from a friend of the Veteran, Ms. D.M., who reported knowing the Veteran for more than 30 years at that point.  Ms. D.M. reported that she worked in a nursing home for over 30 years and observed people with numerous medical conditions.  She initially reported that the Veteran had migraine headaches more than once per month for as long as she has known him.  In the next sentence she reported that the Veteran's headaches occurred at least three times a week and sometimes more.  She also reported helping the Veteran in and out of bed at times due to his "medical problems[.]"  The remainder of Ms. D.M's affidavit is irrelevant to the appeal.  As noted in the "Due Process Considerations" section above, it appears from a review of the record that the Veteran crafted the affidavit, and provided it to Ms. D.M. to sign.  

The Veteran was afforded a second headache examination in October 2011 at which time his claims file was unavailable for review.  At that time, the Veteran reported that he had "severe" headaches that precluded activity every other day and lasted for less than one day.  He treated his headaches with rest, eye closure, and immersing his head in hot water.  He described his headache pain as pulsating or throbbing that was worse on the left side of his head and with physical activity.  Regarding his non-headache symptoms, he endorsed nausea and light and sound sensitivity.  The examiner noted that the Veteran's headaches were characteristic of prostrating attacks that occurred more frequently than once a month.  Further, he acknowledged that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  Nevertheless, the examiner found that the Veteran's headaches did not impact his ability to work, despite the Veteran's claims to that effect.  Thus, even if the Veteran was experiencing prostrating attacks more than once per month, which the Board is not inclined to accept, the examiner did not find they would be productive of "severe economic inadaptability" given that the examiner did not believe they would interfere with employability. 

The Veteran was afforded a third VA headaches examination in March 2013 in conjunction with his claim for a TDIU.  At that time, the Veteran reported that he sometimes had headaches every day, and sometimes had them every two to three days.  The headache pain was located behind his left eye and was of a stabbing and pounding variety.  Regarding his treatment, the Veteran reported that he laid down and closed his eyes, but was unable to report how long he did this for.  Unfortunately, the Veteran's reports regarding non-headache symptoms was unclear due to his inability to answer questions.  In this regard, the examiner noted the inability to determine duration of the Veteran's headaches due to his inability to respond to questioning in a coherent fashion.  Nevertheless, the examiner opined that the Veteran's headaches, as could best be determined, were not characteristic of prostrating attacks in any fashion.

At the April 2015 Board hearing, the Veteran reported that he underreported the nature of his headaches during his previous VA examination.  He endorsed experiencing posttraumatic headaches almost every day and occasionally every other day that rendered him unable to do anything.  The headaches reportedly began around 4:00 AM and felt like strong pressure pushing on his eyes.  Alternatively, he stated that the headaches could be unpredictable and start at any time or be triggered by light or reading, rendering it difficult for him to commit to any employment.  He described non-headache symptoms including vision going "wacky."  With regard to treatment, he reported that the only thing he could do to alleviate his headaches was to lie down and close his eyes in a silent place.  Upon questioning, he advised that his headaches had been stable throughout the lengthy appeal period.  He further indicated that baths and soaking his head did not stop the headaches.  

Pursuant to the July 2015 Board remand, the Veteran was afforded a fourth VA headaches examination in October 2016.  At that time, he reported having headaches at least four days a week and occasionally every day.  The headaches were located behind his left eye and caused throbbing, pulsating pain at a level 10/10 severity that lasted for entire days and worsened with physical activity.  His non-headache symptoms included light and sound sensitivity.  Regarding the treatment of his symptoms, the Veteran indicated that numerous medications and therapies had been utilized, but the only thing that relieved his headaches was going to a quiet and dark place.  Upon examination, the 2016 examiner noted that the Veteran experienced characteristic prostrating attacks once per month, but did not experience very prostrating and prolonged attacks that resulted in severe economic inadaptability.  Instead, the examiner opined that the Veteran's headaches would impact his ability to work to the extent he would need a quiet and dark place to go to if he developed a headache at work.

Based on the foregoing, the Board finds that the evidence does not more nearly approximate the criteria supportive of a 50 percent rating under DC 8100.  

At the outset, the Board notes that the Veteran's statements regarding the frequency and severity of his headaches lack credibility in light of the record.  In this regard, the Veteran has provided conflicting statements regarding the frequency of his headaches noting two to three a week in 2009, every other day in 2011, every day or every two to three days in 2013, every day or every other day in 2015, and four days a week or every day in 2016.  These varying reports are in conflict with the Veteran's statement at the 2015 hearing that his headaches have remained the same throughout the appeal period.  Moreover, the Veteran's reports of nearly daily headaches are not shown in his prison records.  As a brief example, as best can be determined from the record, it appears that he sought medical care on the 4, 8, 11, 14, 21, 22, and 29th of August; the 5, 11, 25, and 29th of September; and the 9, 23, and 30th of October in 2003.  During those visits he reported back pain, bacteria in his blood, left upper quadrant pain, diabetes mellitus flares, green penile discharge, heart pain reportedly caused by bacteria eating his heart, left eye pain, buttock boils, urinary tract infections, a foot wart, neck strain, folliculitis, pressure in the prostate, thigh pimples, and knee pain.  It is only reasonable to assume that, if the Veteran's headache pain has been consistent as he reported at the April 2015 Board hearing, he would either:  a) been unable to move about and go to a doctor's appointment due to the severity of his reported posttraumatic headache pain, or b) would have reported the headache pain to the treating clinicians along with his other complaints.  

Furthermore, the Veteran's statement that his headaches render him unable to do anything and impair his ability to read is contradicted by the record.  First, since his claim was filed in 2003, the Veteran has demonstrated the ability to read and respond to VA letters as well as to independently offer lengthy, unsolicited letters.  Moreover, during the appeal, he has pursued numerous service connection claims, increased rating claims, and has apparently been a frequent filer of actions with other government entities, including the prison system.  His ability to frequently correspond and research his filings indicates that he is not confined to his bed with his eyes closed, nor is he impaired in his ability to read.  

Finally, with no disrespect to the Veteran, the Board notes that his felony criminal record and apparent psychiatric or thought disorder also call his credibility into question.  Specifically, the Veteran was incarcerated for over twenty years and, during that time, treating clinicians repeatedly noted his delusions regarding his physical ailments and the presence of a thought disorder.  For example, in November 1989, an examining clinician stated that the Veteran was "...receiving secondary gain from all [of] his various maladies and the medical attention and privileges they provide.  He ha[d] used the system to his great advantage...[a]ny future [medical treatment] will need to be scrutinized carefully for valid medical need rather than to placate the patient."  Thereafter, the clinician specifically stated that the VA "may wish to be notified of these findings in light of the patient[']s attempts at receiving full disability."  In November 2005 when the Department of Corrections was apparently attempting to administer psychiatric medication to the Veteran, a clinician noted that the Veteran had reported numerous "medical conditions that are not substantiated."  Additionally, various clinicians noted the Veteran's use of a wheelchair for a prolonged period during his incarceration was not medically necessary.  Even after his release from prison, VA examiners continued to note the Veteran's poor ability to accurately communicate his symptomatology as indicated by the February 2009 and March 2013 VA examiner's notations that he was not a very good historian.  Thus, it appears the Veteran is an inaccurate historian and has a history of exaggerating his symptoms.  While he may legitimately believe his symptoms are of a severe variety, the objective evidence does not support that finding.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).  

Notably, the rating criteria for migraine headaches is largely based on subjective reports of symptomatology.  Nevertheless, given the Board's finding that the Veteran's reports regarding the frequency and severity of his posttraumatic headaches lack credibility, the Board must make its determination based on the other evidence of record.  Notably, neither the 2009, 2011, 2013, or 2016 VA examiners found that the Veteran's posttraumatic headaches resulted in severe economic inadaptability.  While there is no indication that the Veteran maintained employment during the appeal, the record suggests that this was due to his nonservice-connected psychiatric or thought disorder.  Moreover, the 2011 examiner stated that the Veteran's headaches would not interfere with his ability to work, the 2013 examiner found the Veteran's psychiatric condition was the most limiting for the Veteran, and the 2016 examiner opined that he Veteran would be able to work in a quiet and dark place.  Here, the Board must note that all of the examiners' opinions are based on the Veteran's subjective reports, which have been found not credible, and even considering them, the examiners did not find the Veteran's headaches were productive of severe economic inadaptability.  

In making its determinations in this case, the Board has also carefully considered Ms. M.D.'s contentions with respect to the nature of the Veteran's service-connected headaches and notes that her lay testimony is competent to describe the symptomatology she could personally witness.  Nevertheless, the Veteran's symptoms as documented in objective evidence have been contemplated by the 30 percent disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his headaches, especially in light of the unreliability of the Veteran's subjective reports.  As such, the Board must rely heavily upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected headaches, and such evidence does not support the Veteran's claim for an increased rating for posttraumatic headaches.

C.  Bilateral Knee Disabilities

The Veteran generally contends that higher ratings are warranted for his right and left knee disabilities.  In this regard, he has reported experiencing pain and the constant need for assistive aids for ambulation.  As noted in the "Introduction" section above, the Veteran has been assigned a 30 percent rating for instability of the bilateral knees and a 10 percent rating for arthritis of the bilateral knees with limitation of flexion, effective October 6, 2016.

The Veteran's right and left knee instability disabilities are rated under DC 5024-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 
§ 4.27.   In the instant case, the Veteran's tenosynovitis is rated pursuant to recurrent subluxation or lateral instability.  Specifically, DC 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Veteran's right and left knee arthritis is rated under the diagnostic code for limitation of flexion.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260 and 5261.  DC 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

DC 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, DC 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Turning to the evidence of record, the Veteran was afforded a VA joints examination in February 2009 in conjunction with his claim for increased ratings for his knee disabilities at which time the claims file was not available for review.  At that time, the Veteran reported using a wheelchair for the proceeding 21 years while incarcerated.  In this regard, he reported that he did not have his knee braces while in prison and that, once they were returned to him, he could no longer walk.  During the examination, he was able to transfer in and out of the wheelchair and was noted to have the ability to drive without a specially adapted car.  Regarding his knee pain, he acknowledged pain all the time that was aggravated by movement such as extending his knees.  He reported he experienced dislocation, locking, and 10/10 pain even when sitting in his wheelchair.  The dislocation reportedly occurred when he was lying in bed, straightened his legs, or when he moved the wrong way; he reported the ability to "yank" the bones back into alignment.  He endorsed swelling on movement of his knees.  Regarding treatment, he acknowledged drinking wine, and applying heat, but denied the use of ice or other analgesics.  

Neurological and orthopedic testing could not be performed during the examination because the Veteran refused to get out of the wheelchair and made no effort to move either leg.  Nevertheless, foot strength testing revealed 5/5 strength against resistance.  A review of x-rays indicated the presence of minimal degenerative disease in medial knee joint compartments bilaterally and small bilateral suprapatellar effusions.  Ultimately, the examiner stated that the Veteran's current complaints did not support his diagnosis of chondromalacia and that chondromalacia was not treated with braces and would not necessitate the use of a wheelchair.  The examiner further stated that the Veteran's osteoarthritis of the knees could not be associated with his service-connected knee disability without additional documentation.

During a March 2013 general medical and ankle examination, the examiner noted there was no evidence of joint swelling, crepitation, or limitation of motion.  The Veteran's gait was slightly antalgic, but steady.  Muscle strength was normal.  Turning to the knee disability benefits questionnaire that was completed that day, the examiner noted a diagnosis of bilateral chondromalacia and mild degenerative joint disease since 2013.  At that time, the Veteran reported wearing knee braces since 1970's anytime he needed to move.  He endorsed bilateral swelling, dislocation, "ulceration[,]" discomfort, grinding, and pain.  He treated his knees with "soaks[.]"  ROM testing revealed bilateral flexion to 140 degrees or greater and full extension without objective evidence of painful motion; there was no loss on repeat testing or functional loss.  Regarding pain, the examiner noted that "[w]ith the first and [second] ROM [she] observed [the V]eteran's face and saw no signs of grimace, guarding[,] etc.  [H]e did not verbalize pain until [she] asked him if he had pain[;] his answer was affirmative[.]"  The Veteran endorsed pain on palpation to both knees.  Muscle strength was full bilaterally and joint stability testing was normal.  Nevertheless, the examiner noted a history of slight, bilateral, recurrent patellar subluxation or dislocation.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  Regarding the Veteran's ability to ambulate, the examiner noted he was guarded and resistive with her request for him to stand or walk without braces.  With his braces his gait was strong and steady although somewhat antalgic due to limitations caused by the braces.  He only used a cane to ambulate when he was not wearing his braces.  The examiner noted that other physicians had not seen the need for braces or a wheelchair, including VA physicians and prison caregivers.  Specifically, in December 2008 a VA clinician stated that he saw no orthopedic reason for braces "nor any reason for [the Veteran's] inability/unwillingness to stand at least in regards to his knees."  The clinician nevertheless wrote a prescription for braces.  Ultimately, based upon her review of the record and examination of the Veteran, the examiner stated that the "[V]eteran is limited only by his self[-]imposed criteria."  Thus, she opined that he would be able to perform sedentary work.

At the April 2015 Board hearing, the Veteran reported that his knees went out of joint, grated inside the joints, became swollen, and dislocated.  He indicated his knee and ankle disabilities prevented him from using stairs, climbing, kneeling, and impacted his ability to stand, sit, squat, bend, and drive.  He reported hearing cracking and grinding when he move the joint and that his knees locked. 

Pursuant to the July 2015 Board remand, the Veteran was afforded a VA knee and lower leg conditions examination in October 2016.  At that time, the examiner noted the Veteran's knee diagnoses of chondromalacia as well as an arthritis diagnoses since December 2, 2008.  The examiner noted that during the Veteran's incarceration, numerous attempts were made to wean the Veteran from his use of leg braces given several medical opinions that the Veteran did not have an underlying deficit regarding his legs.  The attempts were unsuccessful, leading to the Veteran's use of a wheelchair which caused him to suffer from severe disuse of atrophy of his legs.  

At the time of the 2016 examination, the Veteran continued to use bilateral hinged knee braces and stated he had to wear them when he was on his feet.  He also occasionally used a wheelchair in his home.  He endorsed continuous bilateral knee pain of, at least, 6-8/10 that increased to 10/10 when walking for more than one block or with pressure on the patella.  He denied experiencing flare ups.  Activity reportedly caused bilateral swelling and crepitus.  The Veteran reported that he was no longer able to run, cycle, use stairs, perform squats or kneel due to his service-connected knee disabilities.  His knees reportedly locked but the Veteran reported the ability to "unlock" them.  Soaking his knees provided the Veteran with some pain relief.

ROM testing revealed right knee flexion to 130 degrees and extension to 0 degrees; left knee flexion was to 135 degrees and extension was to 0 degrees.  The Veteran was able to perform repeat testing bilaterally, and there was no additional functional loss after repetition.  The bilateral limitation of flexion was noted to contribute to functional loss, but as the examiner did not witness flare ups upon repetitive testing, he was unable to opine as to any significant impairment that might be caused over time due to pain, weakness, fatigability, or incoordination without resort to speculation.  There was objective evidence of pain on active and passive movement, in weight-bearing and non-weight bearing, as well as pain on palpation to the area to the right of the right knee patella and to the left of the left knee patella.   There was objective evidence of crepitus.  

Muscle strength testing revealed full strength bilaterally on both flexion and extension.  While there was no evidence of bilateral knee swelling on examination, the Veteran reported that his knees both became swollen after he was on his feet for prolonged periods.  Regarding joint stability, the Lachman test revealed 1+ anterior instability bilaterally (0-5 millimeters); the posterior drawer test, medial instability test, and lateral instability test were all normal bilaterally.  The examiner noted the Veteran's pre-service right knee surgery and indicated that the scar from said surgery was not painful or unstable or covering an area equal or greater than 39 square cm.  The examiner found that there was no muscle atrophy, ankylosis, objective subluxation, objective lateral instability, or shin splints.  He also noted the bilateral knee functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Regarding the impact of his knee disabilities on his employment, the examiner opined that the Veteran could not work in a position that required running, bicycling, going up or down stairs, doing squats, and kneeling.  

	i.  Instability

The Veteran is in receipt of separate 30 percent ratings for instability of his bilateral knees, which is the maximum rating available under DC 5257 and is commensurate with severe recurrent subluxation or lateral instability.  A higher rating is not possible under this DC.  Notably, the Board observes that the objective evidence of record only reveals slight instability as noted by the 2016 examination findings.  

	ii.  Arthritis 

As noted above, the Veteran was assigned separate 10 percent ratings for each knee based on arthritis with limitation of motion under DC 5260, effective October 5, 2016.

As an initial matter, the Board finds that the evidence of record demonstrates that the Veteran has had bilateral knee arthritis during the entire appeal.  Specifically, the 2009 examiner noted the presence of minimal degenerative disease in the medial knee joint compartments bilaterally, although she also reported that she could not determine whether the Veteran's osteoarthritis of the knees was associated with the Veteran's service-connected knee disability without additional documentation.  Thereafter, the October 2016 VA examiner noted the presence of bilateral arthritis since December 2, 2008.  He also opined that it was at least as likely as not that the Veteran's arthritis was related to his active military service.  In support thereof, he noted a recent study noting an increase in arthritis in service members, likely due to the physical demands of military service.  Notably, the Veteran was in prison prior to October 29, 2008, and x-ray imaging could not be performed by VA until his release.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the probative medical evidence of record indicates that the Veteran likely had arthritis that was linked to his military service at the time of his September 22, 2008, claim although x-ray imaging was not performed to confirm the arthritis diagnoses until December 2, 2008.

Notably, under DC 5003, painful motion due to arthritis established by x-rays may be deemed limitation of motion even if there is no actual limitation of motion.  In such instances, a minimum compensable rating of 10 percent may be assigned for the knee.  Here, the Veteran has reported bilateral knee pain throughout the appeal and the Board has resolved reasonable doubt in his favor regarding the presence of arthritis throughout the entire appeal.  Thus, he is entitled to a 10 percent rating for each knee based on the presence of arthritis with painful motion under DC 5003, effective the date of his claim, September 22, 2008.  Regarding the effective date of the award, the Board has again resolved reasonable doubt in the Veteran's favor to assume that he likely had bilateral knee arthritis prior to his claim for an increased rating and thus, the later of the date of onset and the date of his claim is the date of his claim.  See generally 38 C.F.R. 3.400.  

However, the Veteran is not entitled to a rating in excess of 10 percent for left and right knee arthritis at any point during the appeal period.  In this regard, a 20 percent rating is warranted where flexion is limited to 30 degrees.  In this case, the evidence demonstrates that the Veteran's flexion was limited to, at worst, 130 degrees in the right knee and 135 degrees in the left knee as demonstrated during the 2016 examination.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under DC 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated during the 2013 and 2016 VA examinations, the Veteran had pain on left knee flexion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, in October 2016, pain with active motion was found in both knees but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Furthermore, the Veteran did not report and otherwise denied flare-ups including during the 2016 examination.  The Board further notes that the 2016 examiner reported the inability to speculate as to the level of functional loss that could be present after extended use because he did not witness a flare or additional limitation on repeat testing.  See Jones, supra.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under DC 5261 pertinent to limitation of extension of the leg.  As indicated previously, DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination or a result of repetitive motion and/or flare-ups.  In this regard, the Veteran had extension in both knees to zero degrees during the March 2013 and October 2016 VA examinations.  However, as demonstrated at the October 2016 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a loss of extension.  Additionally, in March 2013 the Veteran had full extension in both knees without objective evidence of pain and he did not report pain until the examiner asked if he was in pain.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board further notes that the October 2016 examiner indicated that he could not estimate any additional loss in range of motion without resorting to mere speculation that may occur with repetitive motion over time.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under DC 5261.  See DeLuca, supra; Mitchell, supra.

	iii.  Other Knee Considerations

The Board further notes that the March 2013 and October 2016 VA examiners noted that the Veteran had a right knee meniscus injury prior to service without current residuals.  There is no evidence of a left knee meniscus injury.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DCs 5258 or 5259, respectively, is therefore not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively, in either knee.

D.  Right Ankle Arthritis

The Veteran generally contends that a higher rating is warranted for his right ankle arthritis based on his use of a high-top boot, his use of a brace, and his reports of pain.  During the appeal period, he has reported that half of his right ankle is missing and that he has been told by doctors that the only treatment would be a surgery to fuse the bones of the joint together, preventing movement.  He reports give-way, weakness, and lack of endurance.

The Veteran has been assigned an initial 10 percent rating for his right ankle arthritis under 38 C.F.R. § 4.71a, DCs 5003-5271.  Under DC 5271, moderate limitation of motion of an ankle warrants a 10 percent rating; while marked limitation of motion of an ankle warrants a 20 percent rating.  For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

Also included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragalus), and DC 5274 (astragalectomy).  

The Veteran was seen by a private physician, Dr. Sellinger, in January 2011 to assess his ankle disability.  The physician noted some laxity of the lateral ligaments in the right ankle with right ankle dorsiflexion to about 80 degrees and left ankle dorsiflexion to 90 degrees.  The Veteran was noted to have 10 degrees less plantar flexion on the right as compared to the left.  X-rays revealed arthritis and the need to rule out loose bodies.  An MRI was subsequently performed in April 2011.

In April 2011 the Veteran underwent a VA ankle examination in conjunction with his claim for service connection.  At that time, the Veteran reported slowly worsening pain, weakness, stiffness, and periodic effusion with some lateral right ankle joint deformity; he denied instability or locking.  He wore high-topped boots to stabilize his ankle but did not receive any treatment or wear a brace at that time.  The Veteran referenced his use of a wheelchair during his incarceration and that learning to walk again caused additional pain and fatigue in his ankle.  That said, he did not report any specific activities that his ankle limited him in.  The examiner reviewed the available medical records (described as a temporary file) and noted review of the ankle x-rays performed by Dr. Sellinger and that physician's opinion that the right ankle had 50 percent loss of joint with spurring off the medial aspect of the distal fibula.  The examiner also reviewed an April 2011 MRI which revealed arthritis and internal derangement.  On physical examination, the Veteran displayed equal lower extremity weight bearing, and normal alignment of the fibula and tibia.  The right ankle was enlarged laterally and tender anteriorly.  The Veteran endorsed pain with inversion and eversion of his ankle, but tolerated resisted flexion testing with pain at the end of both plantar and dorsiflexion.  ROM testing revealed right ankle dorsiflexion to 15 degrees, left ankle dorsiflexion to 25 degrees, right ankle plantar flexion to 30 degrees, and left ankle plantar flexion to 60 degrees.  There was no incoordination, fatigue, or lack of endurance on repeat testing and the examiner noted it would be mere speculation to assess ROM or functional deficits caused by flares or repeat motion.  

Turning to the ankle disability benefits questionnaire that was completed in conjunction with the above-referenced March 2013 general medical examination, the examiner noted a right ankle diagnosis of degenerative joint disease with a chronic tear.  The Veteran reported that half of his ankle was missing and that he wore high boots to support it.  Notably, the examiner reviewed the Veteran's 2011 MRI and found that the results did not indicate loss of ankle mortise.  Regarding his pain, he endorsed sharp pain most of the time, but only with moving, and that the pain had been constant for 20 years.  He denied flares of pain.  ROM testing revealed right ankle plantar flexion to 45 degrees or greater and right ankle dorsiflexion to 20 degrees or greater, without objective evidence of painful motion.  In the nonservice-connected left ankle, plantar flexion was to 45 degrees or greater and dorsiflexion was to 10 degrees without objective evidence of painful motion.  There was no additional loss on repeat testing and the Veteran's left ankle dorsiflexion actually improved.  The examiner found no evidence of functional loss, pain on palpation, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, history of talectomy, or surgical repair to the right ankle.  The Veteran had full muscle strength bilaterally and there was no laxity in the right ankle joint when compared to the opposite side.  Regarding any impact on employment, the examiner noted the Veteran was able to ambulate around the room and did not use an assistive device for the right ankle.  Therefore, she opined that the Veteran's right ankle disability would not limit any gainful employment.

In April 2014 the Veteran was prescribed an "Arizona" brace for his right ankle by a private clinician.

At the April 2015 Board hearing, the Veteran reported that the ligaments and bones in his ankle were so damaged that he had to wear a brace with a boot on top of it.  He indicated that on a regular basis he was unable to walk on it at all due to pain and swelling and that it went "wacky" when his "left knee has gone, gone out or swelled up."  The duration of the "wacky" spells was purportedly a few days or a week.  Regarding treatment, he claimed that doctors had told him the only available treatment would be a fusion surgery that would prevent movement in the joint. 

Pursuant to the July 2015 Board remand, the Veteran was afforded a VA ankle examination in October 2016, which was performed by the same physician who performed the Veteran's October 2016 headache and knee examinations.  The examiner noted the presence of right ankle degenerative arthritis with internal derangement.  The Veteran reported experiencing right ankle pain rated as 10/10 with any activity, even when he was off his feet.  In terms of assistive devices, the Veteran noted using a prescription brace with a "high-top" boot type shoe to provide stability and enable walking.  He endorsed right ankle swelling if he was on his feet for any length of time and that rest and soaks helped to alleviate swelling.  He denied flares but endorsed functional loss from pain.  

ROM testing revealed right ankle dorsiflexion to 10 degrees and plantar flexion to 45 degrees; the paired "normal" joint revealed normal range of motion.  There was no additional loss on repeat testing of the right ankle, but as the examiner did not witness flare ups during the repeat testing, he was unable to opine as to any significant impairment that might be caused over time due to pain, weakness, fatigability, or incoordination without resort to speculation.  There was objective evidence of pain on active and passive movement and on weight bearing.  There was also objective evidence of right ankle crepitus.  The Veteran endorsed tenderness to palpation of the area interior to the right medial and lateral malleolae.  Right ankle instability or dislocation was suspected based on the presence of laxity when compared to the left ankle.  The examiner found that there was no reduction in right ankle muscle strength, no ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus or talus, history of talectomy, or surgical repair to the right ankle.  He noted right ankle functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner opined that the Veteran's right ankle disability would impact his ability to perform certain occupational tasks based on his reports of constant pain, especially when on his feet.

After reviewing the evidence of record, the Board finds that an initial rating in excess of 10 percent for the Veteran's right ankle arthritis is not warranted.

As an initial matter, ankylosis is expressly not shown by the evidence as noted by the VA examiners.  Further, there is no evidence of malunion of the os calcis or astragalus, or astragalectomy.  Thus, the criteria of DCs 5270, 5272, 5273, and 5274 do not apply.  

Additionally, a higher 20 percent rating under 5271 is not warranted as there is no evidence of limitation of motion or functional loss that would equate to marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, DC 5271.  Specifically, while the Veteran has reported experiencing pain on motion and while idle, the RO has already assigned him a 10 percent rating based on his painful motion, despite the fact that the Veteran was only noted to have a "moderate" loss of motion as identified in VA's Adjudication Procedures Manual (Manual) during the October 2016 examination.  In this regard, the Manual states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  
VBA Manual M21-1, III.iv.4.A.3.k.  Further, while the Board acknowledges the Veteran's sincerely held belief regarding the severity of his right ankle disability, for the reasons outlined above in the posttraumatic headaches section of this decision, the Veteran's reports as to his symptomatology are found to be not credible.  In any case, the initially assigned 10 percent rating would contemplate up to moderate limitation of motion.  Finally, a higher 20 percent rating is not warranted as the right ankle does not have less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion at any point during the appeal.  Id.  

In sum, as the evidence does not demonstrate marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any point during the appeal period, the criteria for a higher initial rating for the Veteran's right ankle disability is not warranted.   

E.  Other Considerations

In reaching its conclusion, the Board acknowledges the Veteran's belief that his posttraumatic headaches, bilateral knee disabilities, and right ankle arthritis symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms (which the Board has found lack credibility), and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected posttraumatic headaches, bilateral knee disabilities, and right ankle arthritis; however, the Board finds that his symptomatology has been stable throughout each appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected posttraumatic headaches, bilateral knee disabilities, and right ankle arthritis with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disabilities as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased strength, decreased endurance, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disabilities, such is contemplated by the ratings assigned under the General Rating Formula.  Therefore, there are no additional symptoms of the Veteran's service-connected posttraumatic headaches, bilateral knee disabilities, and right ankle disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's posttraumatic headaches, bilateral knee disabilities, and right ankle arthritis.  Indeed, his knee and ankle disabilities require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited ROM, as a result of his knee and ankle symptomatology.  Moreover, he has been assigned separate ratings for both painful arthritis and instability of his knees. 

Here, while the medical evidence of record suggests that the Veteran's musculoskeletal disabilities do not warrant the use of braces, a wheelchair, or other assistive devices, the Board has nevertheless considered whether the Veteran's use of such devices warrants extra-schedular consideration.  While the use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating knee and ankle disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right and left knee disabilities and his right ankle disability, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

With regard to the Veteran's posttraumatic headaches, the applicable diagnostic criteria consider the nature, frequency, severity, and duration of headaches.  More importantly, the Board has found that the Veteran's subjective complaints regarding his headaches lack credibility in light of the record.  Even considering those unreliable reports, the Veteran's symptoms are still contemplated by the applicable rating criteria which take into account headache symptoms, non-headache symptoms, treatment for headaches, and the impact of such on a veteran's employability.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's posttraumatic headaches, ratings in excess of 30 percent for right and left knee instability, ratings in excess of 10 percent for right and left knee arthritis, and a rating in excess of 10 percent for right ankle arthritis.  The Board also finds that separate 10 percent ratings, but no higher, for right and left knee arthritis are warranted effective September 22, 2008, but no earlier.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the 10 ratings assigned herein for right and left knee arthritis prior to October 5, 2016, and the Veteran's claims for increased ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 30 percent for posttraumatic headaches is denied.

A rating in excess of 30 percent for right knee instability is denied.

As of September 22, 2008, but no earlier, a 10 percent rating, but no higher, for right knee arthritis is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 30 percent for left knee instability is denied.

As of September 22, 2008, but no earlier, a 10 percent rating, but no higher, for left knee arthritis is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for right ankle arthritis is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As an initial matter, the Board notes that the Veteran has filed numerous claims for a TDIU both prior to his claim for an increased rating for posttraumatic headaches and since.  (See November 1984, July 1988, and November 1996 Board decisions denying TDIU and July 2007, December 2009, and July 2013 rating decisions denying TDIU).  Despite these independent claims, the Court has made clear that the Board must consider the TDIU issue as part and parcel of the Veteran's December 2003 claim for an increased rating for posttraumatic headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); May 2010 JMR; and December 2013 Memorandum Decision.  Thus, the Board finds that the Veteran's claim for a TDIU in this instance arises from his increased rating claim, despite the fact the issue was separately adjudicated (repeatedly) during the posttraumatic headache appeal.  However, as the Veteran was incarcerated for a felony for part of the appeal period relating to his posttraumatic headaches, the earliest date the TDIU may be awarded, and thus the beginning of the applicable period for review of evidence, is October 29, 2008.  See 38 C.F.R. § 3.3.41(b).

In July 2015, the Board determined that an opinion addressing the combined effects of the Veteran's multiple service-connected disabilities upon his employability was necessary to properly decide his claim for a TDIU. 

Accordingly, in October 2016, the examiner who performed the 2016 examinations discussed above provided an opinion as to the impact of the Veteran's service-connected posttraumatic headaches, knees, and right ankle disabilities have on his ability to work.  After reviewing the record and examining the Veteran, the examiner opined that in his "...professional medical belief [the Veteran's] service connected non-opthalmological and non-psychological disabilities, considered in combination, would at least as likely as not, still render him able to secure and maintain substantially gainful employment doing non-laborious, sedentary type work."  

In this regard, the examiner acknowledged that the Veteran's bilateral knee braces and right ankle brace with high-top boots would require vocational accommodation and that he would need to be provided with a dark and quiet place to go to when he had a significant headache.  However, the examiner also noted that the Veteran was capable of performing most basic activities of dialing living and instrumental activities of daily living including: bathing, dressing, toileting, eating, driving, using a telephone, shopping, and keeping track of his finances.  Furthermore, it was noted the Veteran was capable of ambulating independently as indicated by his traversing from a tenth floor clinic to the hospital's front door.  Thus, the examiner opined the Veteran was capable of working.  

Unfortunately, the examiner did not provide any opinion as to the impact of the Veteran's service-connected eye disability on his ability to work, nor the combined effect of the Veteran's service-connected disabilities on his ability to work as was directed by the Board.  In this case, given the apparent severity of the Veteran's eye disability (rated as 30 percent disabling) and his reports that this disability specifically has limited his employment potential (see April 2011 ankle examination in which the Veteran reported he did not pursue work as an insurance salesman or a welder due to his service-connected eye disability), the Board finds that remand is required for procurement of an addendum opinion that addresses the impact of all of the Veteran's service-connected conditions on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate VA examiner so as to determine the functional impact of the Veteran's service-connected disabilities in combination on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities of left eye optic atrophy, left and right knee instability and arthritis, posttraumatic headaches, and right ankle arthritis, in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities, to include his apparent psychiatric disability.  

If it is deemed that a specialist is required to provide an opinion as to the impact of the Veteran's service-connected eye disability on his ability to work, the specialist should be asked to consider not only the eye disability's impact on employment, but the impact of the service-connected disabilities in total.  

Stated differently, the Board requires an opinion that considers all of the service-connected disabilities, not piecemeal opinions for differing disabilities.

All opinions offered should be accompanied by a rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


